53 N.J. 559 (1969)
252 A.2d 33
JANE PANKIEWICZ, PETITIONER-RESPONDENT,
v.
NEW JERSEY BELL TELEPHONE CO., RESPONDENT-APPELLANT.
The Supreme Court of New Jersey.
Argued April 1, 1969.
Decided April 3, 1969.
Mr. Andrew Lawrie argued the cause for the appellant (Messrs. Lawrie and Jennings, attorneys).
Mr. John W. Devlin argued the cause for the respondent (Messrs. O'Brien, Devlin & Shaw, attorneys).
PER CURIAM.
The judgment of the Appellate Division is affirmed on the majority opinion, 105 N.J. Super. 287.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.